

116 HR 7844 IH: Community Economic Development Center Support Act of 2020
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7844IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Panetta (for himself, Mr. García of Illinois, Ms. Sánchez, and Mr. Gomez) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Director of the Minority Business Development Agency of the Department of Commerce to provide assistance for nonprofit economic development organizations to provide services for low- and moderate-income individuals who are aspiring entrepreneurs or seeking employment and for owners of smaller businesses, and for other purposes.1.Short titleThis Act may be cited as the Community Economic Development Center Support Act of 2020.2.Congressional findingsThe Congress finds that, in the United States—(1)the number of African-American business owners dropped from 1.1 million to 640,000, or 41 percent, from February 2020 to April 2020;(2)the number of immigrant business owners dropped from 3.1 million to 2 million, or 36 percent, from February 2020 to April 2020;(3)the number of Latinx business owners dropped from 2.1 million to 1.4 million, or 32 percent, from February 2020 to April 2020;(4)the number of Asian-American business owners dropped from 890,000 to 657,000, or 26 percent, from February 2020 to April 2020; and(5)the number of Native American business owners dropped from 12 million to 9.7 million, or 18 percent, from February 2020 to April 2020.3.Program authorityThe Director of the Minority Business Development Agency of the Department of Commerce shall carry out a program under this Act to provide financial assistance, through eligible intermediaries, for providing financial and technical assistance to eligible minority-serving economic development organizations that provide services to benefit low- and moderate-income individuals who are aspiring entrepreneurs or seeking employment, or both, and to owners of businesses having annual revenues in an amount less than $500,000.4.Financial assistance(a)GrantsThe Director shall select, and make grants under this Act to, multiple eligible intermediaries.(b)Use of assistance by eligible intermediaries(1)In generalExcept as provided in paragraphs (2) and (3), an eligible intermediary that receives a grant under this Act shall use the grant amounts to provide grants to eligible minority-serving community development organizations for use for carrying out economic development activities of such organizations, including activities described in section 5(1)(A).(2)Capacity building expensesAn eligible intermediary that receives a grant under this Act may use not more than 5 percent of the grant to provide training and technical assistance activities designed primarily to build the capacity of eligible minority-serving economic development organizations.(3)Indirect expensesAn eligible intermediary that receives a grant under this Act may use not more than 5 percent of the grant amounts for indirect expenses incurred in disbursing and administering such grants.5.DefinitionsFor purposes of this Act, the following definitions shall apply:(1)DirectorThe term Director means the Director of the Minority Business Development Agency of the Department of Commerce. (2)Eligible intermediary(A)In generalThe term eligible intermediary means a nonprofit organization that—(i)operates on a national basis;(ii)has demonstrated experience in delivering and administering grants and capacity-building support to eligible minority-serving economic development organizations; and(iii)has a governing board or executive leadership that reasonably reflects the communities to be served by the organization with assistance provided pursuant to this section, with respect to race, ethnicity, and tribal affiliation.(B)ExclusionsSuch term does not include—(i)any organization that has received funding through the Small Business Development Center, Women’s Business Center, or SCORE programs of the Small Business Administration or the intermediary funding program of the Department of Housing and Urban Development under section 4 of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note); or(ii)the Neighborhood Reinvestment Corporation.(3)Eligible minority-serving economic development organizationThe term eligible minority-serving economic development organization means a nonprofit organization that—(A)has among its primary functions—(i)providing technical assistance related to the formation, operation, and expansion of smaller businesses having annual revenues of less than $500,000;(ii)lending to and equity investment in small businesses to facilitate growth and sustainability; and(iii)providing training, skills development, and technical assistance to aspiring entrepreneurs and individuals who are independent contractors for purposes of Form 1099 of the Internal Revenue Service; and(B)primarily serves low- and moderate-income persons and communities that are—(i)African-American and other Black communities, Hispanic, including Afro-Latino communities, Asian and Pacific American communities, Native Hawaiian communities, Native American communities, or Alaskan Native communities; or(ii)immigrants or refugees,as such terms are defined by the Director. 6.Other requirements The Director shall by notice establish other such requirements as may be necessary to carry out the provisions of this Act and such notice shall take effect upon issuance.7.Authorization of appropriationsThere is authorized to be appropriated to the Director $75,000,000 for grants under this Act.